t c memo united_states tax_court judith walthers petitioner v commissioner of internal revenue respondent docket no 16382-07l filed date judith walthers pro_se kaelyn j romey for respondent memorandum opinion dean special_trial_judge this case is before the court on petitioner’s motion to restrain assessment or collection petitioner’s motion and respondent’s motion to dismiss for lack of jurisdiction respondent’s motion all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner filed her petition with the court seeking review of respondent’s collection action for and and attaching copies of a notice_of_levy on wages salary and other income for and in the petition she alleges that she never received a final notice_of_intent_to_levy which would have given her notice of the opportunity to request a hearing under sec_6330 before collection action proceeded the court filed petitioner’s motion concurrently with the petition respondent objected to petitioner’s motion and moved to dismiss the petition for lack of jurisdiction on the ground that no notice_of_determination as authorized by sec_6320 or sec_6330 has been issued nor has respondent made any other determination for the years at issue that would confer jurisdiction on the court respondent argues that the court cannot acquire jurisdiction to review a proposed lien or levy action unless there is a determination by the office of appeals and the taxpayer seeks review of the determination within days thereafter respondent alleges that his computer transcripts copies of which he has produced show that a letter final notice notice_of_intent_to_levy and notice of your right to a hearing notice was sent to petitioner by certified mail on date relating to tax years and according to respondent’s records the notice was refused unclaimed respondent was unable to produce either a copy of the final notice_of_intent_to_levy or a certified mailing list for the notice jurisdiction discussion the tax_court is a court of limited jurisdiction and may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 as respondent has pointed out the jurisdiction of the court under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b therefore in the absence of a notice_of_determination this court lacks jurisdiction respondent did not issue a notice_of_determination in respect of petitioner’s outstanding tax_liabilities for and because petitioner did not request a hearing under sec_6330 the commissioner however must first issue a final notice_of_intent_to_levy and send it to the taxpayer at the taxpayer’s last_known_address before a hearing is held and the notice_of_determination is issued sec_6330 the court does not have jurisdiction to hear petitioner’s case and the only issue to be decided is the proper basis for dismissal respondent argues that the court lacks jurisdiction because petitioner failed to request a hearing under sec_6330 dismissal on this ground would allow respondent to levy upon petitioner’s property to satisfy her federal tax_liabilities petitioner argues that she never received a valid final notice_of_intent_to_levy dismissal on that ground would in effect invalidate the notice_of_levy see 116_tc_255 buffano v commissioner tcmemo_2007_ sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by way of a levy upon the person’s property sec_6331 requires the secretary at least days before proceeding with enforced collection by way of a levy on a person’s property to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available see sec_6330 115_tc_35 114_tc_176 the notice_of_intent_to_levy must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address sec_6330 sec_6331 sec_301_6330-1 q a-8 a proced admin regs the notice is valid if it is mailed to the taxpayer’s last_known_address even if it is not received or accepted by the taxpayer see 935_f2d_1066 9th cir affg tcmemo_1989_439 724_f2d_808 9th cir stein v commissioner tcmemo_2004_124 all that remains is for respondent to show that he mailed the notice to petitioner’s last_known_address the court has held that compliance with u s postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that the notice was properly mailed 94_tc_82 see also united_states v zolla supra pincite however respondent was unsuccessful in his attempt to locate the u s p s form_3877 respondent instead offers as evidence of mailing copies of forms certificate of assessments payments and other specified matters for and that indicate the date of the mailing of the notice and that it was refused unclaimed respondent however must prove by direct evidence the date and fact of mailing the notice to the taxpayer coleman v commissioner supra pincite 89_tc_321 the commissioner’s presentation of a date- stamped copy of the notice and a file memorandum by an appeals officer noting that the notice was returned undeliverable has been held to be insufficient to prove statutory certified mailing requirements 658_fsupp_1 d alaska with the proper foundation computer records may be evidence of correspondence 485_f3d_1 1st cir 861_f2d_1225 10th cir as has been observed by another court however the form_4340 does not disclose the address to which the letter was sent or that it was sent by certified mail see 490_fsupp2d_852 n d ohio respondent has not shown that he mailed the notice to petitioner’s last_known_address by certified mail restraint of collection the authority of the court to restrain collection in a lien or levy action is found in the last sentence of sec_6330 the tax_court shall have no jurisdiction under this paragraph to enjoin any_action or proceeding unless a timely appeal has been filed under subsection d and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates sec_6330 is predicated upon the court’s having plenary jurisdiction in a lien or levy action before the court can enjoin any_action or proceeding and then only in respect of the unpaid tax or proposed levy to which the determination being appealed relates lacking any notice_of_determination the court is without jurisdiction to enjoin anything to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered and petitioner’s motion will be denied
